Case: 14-12129   Date Filed: 06/23/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12129
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:13-cr-00076-MCR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

SYLVESTER NATHANIEL WRIGHT,
a.k.a. Sylvester Jerome Wright,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (June 23, 2015)

Before WILSON, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
               Case: 14-12129     Date Filed: 06/23/2015    Page: 2 of 3


      Sylvester Wright appeals his conviction of two counts of possessing cocaine

and cocaine base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C), entered pursuant to a conditional guilty plea. On appeal, Wright argues

that the district court erred by denying his motion to suppress evidence.

Specifically, he contends that the traffic stop on July 17, 2013, and subsequent

search of his vehicle and seizure of evidence violated his Fourth Amendment rights

because there was no probable cause to stop the vehicle and the plain view

exception to the warrantless search did not apply.

      Construing the evidence in the light most favorable to the government and

affording deference to the district court’s credibility determinations, we find that

the district court did not err in denying Wright’s motion to suppress. See, e.g.,

United States v. Lewis, 674 F.3d 1298, 1303 (11th Cir. 2012) (noting that “we

afford substantial deference to the factfinder’s credibility determinations” and

construe all facts “in the light most favorable to the prevailing party below” when

ruling on a motion to suppress (internal quotation marks omitted)). The district

court found that Deputy Rose was a credible witness and explicitly credited his

testimony regarding his reasons for deciding to stop the vehicle driven by Wright.

Deputy Rose testified that the tag light of the vehicle was inoperable and that the

tag inquiry revealed the registered owner’s license was invalid; thus, Deputy Rose

had a valid basis for initiating the traffic stop. See United States v. Harris, 526


                                           2
                Case: 14-12129    Date Filed: 06/23/2015     Page: 3 of 3


F.3d 1334, 1337 (11th Cir. 2008) (per curiam) (“A traffic stop . . . is constitutional

if it is either based upon probable cause to believe a traffic violation has occurred

or justified by reasonable suspicion . . . .”); see also Fla. Stat. § 316.221(2)–(3).

         Additionally, Deputy Rose’s testimony established that the plain view

exception to the warrantless search applied because Rose was in a place where he

had the right to be when he observed the pill bottle in plain view, containing what

he believed to be an illegally possessed controlled substance. See United States v.

Smith, 459 F.3d 1276, 1290 (11th Cir. 2006) (setting forth the requirements for a

warrantless seizure under the plain view exception); see id. at 1291–93 (noting that

we give weight to inferences drawn by experienced officers). The discovery of the

controlled substance justified the subsequent search of the immediate area of the

vehicle for additional evidence of criminal activity. See United States v. Harris,

928 F.2d 1113, 1117 (11th Cir. 1991). Accordingly, the district court’s

determination that the traffic stop was legal and the plain view exception applied to

the warrantless search of the vehicle was not erroneous. We affirm the district

court.

         AFFIRMED.




                                            3